              Case 3:18-cv-05535-MJP Document 60 Filed 09/08/20 Page 1 of 10



 1
                                                                              Hon. Marsha J. Pechman
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     LINDA SCHUMACHER, et al.
 9                                                         Case No.: 3:18-cv-05535-MJP
                    Plaintiffs,
10                                                         PARTIES’ STIPULATED
     v.                                                    PROTECTIVE ORDER
11
     GOVERNOR JAY INSLEE, et al.,
12
                    Defendants.
13

14   1.     PURPOSES AND LIMITATIONS

15          Discovery in this action is likely to involve production of confidential, proprietary, or

16   private information for which special protection may be warranted. Accordingly, the parties

     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
17
     parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
18
     protection on all disclosures or responses to discovery, the protection it affords from public
19
     disclosure and use extends only to the limited information or items that are entitled to confidential
20   treatment under the applicable legal principles, and it does not presumptively entitle parties to
21   file confidential information under seal.

22

23


     PARTIES’ STIPULATED                                          FRANK FREED SUBIT & THOMAS LLP
     PROTECTIVE ORDER - Page 1                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                            Seattle, Washington 98104-1798
     3:18-cv-5535-MJP                                                                (206) 682-6711
              Case 3:18-cv-05535-MJP Document 60 Filed 09/08/20 Page 2 of 10




 1   2.     “CONFIDENTIAL” MATERIAL
 2          “Confidential” material shall include the following documents and tangible things
 3   produced or otherwise exchanged:
 4          a)      Personal information of IPs set forth in RCW 42.56.250(4) (residential
 5                  addresses, residential telephone numbers, personal wireless telephone numbers,
 6                  personal electronic mail addresses, social security numbers, driver’s license
 7                  numbers, identicard numbers, payroll deductions including the amount and
 8                  identification of the deduction (other than respect to the named plaintiffs),
 9                  financial information and emergency contact information of IPs) and of their
10                  dependents;
11          b)      Collective bargaining proposals;
12          c)      Collective bargaining notes;
13          d)      Tentative collective bargaining agreements;
14          e)      Internal policies of SEIU 775; and
15          f)      Talking points and scripts for SEIU 775 presentations.
16   3.     SCOPE
17          The protections conferred by this agreement cover not only confidential material (as
18   defined above), but also (1) any information copied or extracted from confidential material; (2)
19   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
20   conversations, or presentations by parties or their counsel that might reveal confidential material.
21          However, the protections conferred by this agreement do not cover information that is in
22   the public domain or becomes part of the public domain through trial or otherwise.
23   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
24          4.1     Basic Principles. A receiving party may use confidential material that is disclosed
25   or produced by another party or by a non-party in connection with this case only for prosecuting,
26   defending, or attempting to settle this litigation. Confidential material may be disclosed only to


     PARTIES’ STIPULATED                                          FRANK FREED SUBIT & THOMAS LLP
     PROTECTIVE ORDER - Page 2                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                            Seattle, Washington 98104-1798
     3:18-cv-5535-MJP                                                                (206) 682-6711
              Case 3:18-cv-05535-MJP Document 60 Filed 09/08/20 Page 3 of 10




 1   the categories of persons and under the conditions described in this agreement. Confidential
 2   material must be stored and maintained by a receiving party at a location and in a secure manner
 3   that ensures that access is limited to the persons authorized under this agreement.
 4          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 5   ordered by the court or permitted in writing by the designating party, a receiving party may
 6   disclose any confidential material only to:
 7                  (a)       the receiving party’s counsel of record in this action, as well as employees
 8   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 9                  (b)       the officers, directors, and employees (including in house counsel) of the
10   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
11   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
12   designated;
13                  (c)       experts and consultants to whom disclosure is reasonably necessary for
14   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
15   A);
16                  (d)       the court, court personnel, and court reporters and their staff;
17                  (e)       copy or imaging services, or other vendors retained by counsel to assist in
18   the duplication of confidential material or to provide other services with respect to this litigation,
19   provided that counsel for the party retaining the vendor instructs the vendor not to disclose any
20   confidential material to third parties and to immediately return all originals and copies of any
21   confidential material;
22                  (f)       during their depositions, witnesses in the action to whom disclosure is
23   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
24   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
25   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
26


     PARTIES’ STIPULATED                                            FRANK FREED SUBIT & THOMAS LLP
     PROTECTIVE ORDER - Page 3                                         Suite 1200 Hoge Building, 705 Second Avenue
                                                                              Seattle, Washington 98104-1798
     3:18-cv-5535-MJP                                                                  (206) 682-6711
              Case 3:18-cv-05535-MJP Document 60 Filed 09/08/20 Page 4 of 10




 1   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
 2   under this agreement;
 3                  (g)      the author or recipient of a document containing the information or a
 4   custodian or other person who otherwise possessed or knew the information.
 5          4.3     Filing Confidential Material. Before filing confidential material or discussing or
 6   referencing such material in court filings, the filing party shall confer with the designating party,
 7   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 8   remove the confidential designation, whether the document can be redacted, or whether a motion
 9   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
10   designating party must identify the basis for sealing the specific confidential information at issue,
11   and the filing party shall include this basis in its motion to seal, along with any objection to
12   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
13   followed and the standards that will be applied when a party seeks permission from the court to
14   file material under seal. A party who seeks to maintain the confidentiality of its information must
15   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion
16   to seal. Failure to satisfy this requirement will result in the motion to seal being denied, in
17   accordance with the strong presumption of public access to the Court’s files.
18   5.     DESIGNATING PROTECTED MATERIAL
19          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
20   or non-party that designates information or items for protection under this agreement must take
21   care to limit any such designation to specific material that qualifies under the appropriate
22   standards. The designating party must designate for protection only those parts of material,
23   documents, items, or oral or written communications that qualify, so that other portions of the
24   material, documents, items, or communications for which protection is not warranted are not
25   swept unjustifiably within the ambit of this agreement.
26


     PARTIES’ STIPULATED                                           FRANK FREED SUBIT & THOMAS LLP
     PROTECTIVE ORDER - Page 4                                        Suite 1200 Hoge Building, 705 Second Avenue
                                                                             Seattle, Washington 98104-1798
     3:18-cv-5535-MJP                                                                 (206) 682-6711
              Case 3:18-cv-05535-MJP Document 60 Filed 09/08/20 Page 5 of 10




 1          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 2   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 3   unnecessarily encumber or delay the case development process or to impose unnecessary
 4   expenses and burdens on other parties) expose the designating party to sanctions.
 5          If it comes to a designating party’s attention that information or items that it designated
 6   for protection do not qualify for protection, the designating party must promptly notify all other
 7   parties that it is withdrawing the mistaken designation.
 8          5.2     Manner and Timing of Designations. Except as otherwise provided in this
 9   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
10   ordered, disclosure or discovery material that qualifies for protection under this agreement must
11   be clearly so designated before or when the material is disclosed or produced.
12                  (a)     Information in documentary form: This includes, e.g., paper or electronic
13   documents and deposition exhibits, but excludes transcripts of depositions or other pretrial or
14   trial proceedings. The designating party must affix the word “CONFIDENTIAL” to each page
15   that contains confidential material. If only a portion or portions of the material on a page qualifies
16   for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
17   making appropriate markings in the margins).
18                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties
19   and any participating non-parties must identify on the record, during the deposition or other
20   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
21   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
22   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
23   transcript, or exhibits thereto, as confidential.     If a party or non-party desires to protect
24   confidential information at trial, the issue should be addressed during the pre-trial conference.
25                  (c)     Other tangible items: the producing party must affix in a prominent place
26   on the exterior of the container or containers in which the information or item is stored the word


     PARTIES’ STIPULATED                                           FRANK FREED SUBIT & THOMAS LLP
     PROTECTIVE ORDER - Page 5                                        Suite 1200 Hoge Building, 705 Second Avenue
                                                                             Seattle, Washington 98104-1798
     3:18-cv-5535-MJP                                                                 (206) 682-6711
              Case 3:18-cv-05535-MJP Document 60 Filed 09/08/20 Page 6 of 10




 1   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
 2   the producing party, to the extent practicable, shall identify the protected portion(s).
 3          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 4   designate qualified information or items does not, standing alone, waive the designating party’s
 5   right to secure protection under this agreement for such material. Upon timely correction of a
 6   designation, the receiving party must make reasonable efforts to ensure that the material is treated
 7   in accordance with the provisions of this agreement.
 8   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
10   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
11   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
12   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
13   challenge a confidentiality designation by electing not to mount a challenge promptly after the
14   original designation is disclosed.
15          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
16   regarding confidential designations without court involvement. Any motion regarding
17   confidential designations or for a protective order must include a certification, in the motion or
18   in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
19   conference with other affected parties in an effort to resolve the dispute without court action. The
20   certification must list the date, manner, and participants to the conference. A good faith effort to
21   confer requires a face-to-face meeting or a telephone conference.
22          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
23   intervention, the designating party may file and serve a motion to retain confidentiality under
24   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
25   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
26   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on


     PARTIES’ STIPULATED                                          FRANK FREED SUBIT & THOMAS LLP
     PROTECTIVE ORDER - Page 6                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                            Seattle, Washington 98104-1798
     3:18-cv-5535-MJP                                                                (206) 682-6711
              Case 3:18-cv-05535-MJP Document 60 Filed 09/08/20 Page 7 of 10




 1   other parties) may expose the challenging party to sanctions. All parties shall continue to
 2   maintain the material in question as confidential until the court rules on the challenge.
 3   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 4   LITIGATION
 5           If a party is served with a subpoena or a court order issued in other litigation that compels
 6   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
 7   must:
 8                  (a)     promptly notify the designating party in writing and include a copy of the
 9   subpoena or court order;
10                  (b)     promptly notify in writing the party who caused the subpoena or order to
11   issue in the other litigation that some or all of the material covered by the subpoena or order is
12   subject to this agreement. Such notification shall include a copy of this agreement; and
13                  (c)     cooperate with respect to all reasonable procedures sought to be pursued
14   by the designating party whose confidential material may be affected.
15   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
17   material to any person or in any circumstance not authorized under this agreement, the receiving
18   party must immediately (a) notify in writing the designating party of the unauthorized
19   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
20   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
21   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A.
23   9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
24   MATERIAL
25           When a producing party gives notice to receiving parties that certain inadvertently
26   produced material is subject to a claim of privilege or other protection, the obligations of the


     PARTIES’ STIPULATED                                           FRANK FREED SUBIT & THOMAS LLP
     PROTECTIVE ORDER - Page 7                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                            Seattle, Washington 98104-1798
     3:18-cv-5535-MJP                                                                (206) 682-6711
              Case 3:18-cv-05535-MJP Document 60 Filed 09/08/20 Page 8 of 10




 1   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 2   provision is not intended to modify whatever procedure may be established in an e-discovery
 3   order or agreement that provides for production without prior privilege review. The parties agree
 4   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
 5   10.    NON-TERMINATION AND RETURN OF DOCUMENTS
 6          Within sixty (60) days after the termination of this action, including all appeals, each
 7   receiving party must return all confidential material to the producing party, including all copies,
 8   extracts and summaries thereof. Alternatively, the parties may agree upon appropriate methods
 9   of destruction.
10          Notwithstanding this provision, counsel are entitled to retain one (1) archival copy of all
11   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
12   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
13   work product, even if such materials contain confidential material.
14          The confidentiality obligations imposed by this agreement shall remain in effect until a
15   designating party agrees otherwise in writing or a court orders otherwise.
16
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17

18   DATED: September 8, 2020.                         FREEDOM FOUNDATION
19
                                                       /s/ James G. Abernathy
20
                                                       James G. Abernathy, WSBA #48801
21
                                                       /s/ Robert A. Bouvatte
22                                                     Robert A. Bouvatte, Jr., WSBA #50220
                                                       P.O. Box 552
23                                                     Olympia, WA 98507-9501
                                                       Telephone: (360) 956-3482
24                                                     jabernathy@freedomfoundation.com
25                                                     rbouvatte@freedomfoundation.com

26                                                     Attorneys for Plaintiffs


     PARTIES’ STIPULATED                                         FRANK FREED SUBIT & THOMAS LLP
     PROTECTIVE ORDER - Page 8                                      Suite 1200 Hoge Building, 705 Second Avenue
                                                                           Seattle, Washington 98104-1798
     3:18-cv-5535-MJP                                                               (206) 682-6711
              Case 3:18-cv-05535-MJP Document 60 Filed 09/08/20 Page 9 of 10




 1

 2
     DATED: September 8, 2020.                        FRANK FREED SUBIT & THOMAS LLP
 3

 4                                                    /s/ Michael C. Subit
                                                      Michael C. Subit, WSBA # 29189
 5                                                    705 Second Avenue, Suite 1200
                                                      Seattle, WA 98104-1798
 6                                                    msubit@frankfreed.com
 7
                                                      ALTSHULER BERZON LLP
 8

 9                                                    /s/ Scott A. Kronland
                                                      Scott A. Kronland
10                                                    177 Post Street, Suite 300
                                                      San Francisco, CA 94108-4733
11                                                    skronland@altber.com
12                                                    Attorneys for Defendant SEIU 775
13
            PURSUANT TO STIPULATION, IT IS SO ORDERED
14
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
15
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal
16
     or state proceeding, constitute a waiver by the producing party of any privilege applicable to
17
     those documents, including the attorney-client privilege, attorney work-product protection, or
18
     any other privilege or protection recognized by law.
19

20   DATED: September 8, 2020
21

22

23

24
                                                            A
                                                            Marsha J. Pechman
                                                            United States Senior District Judge
25

26


     PARTIES’ STIPULATED                                          FRANK FREED SUBIT & THOMAS LLP
     PROTECTIVE ORDER - Page 9                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                            Seattle, Washington 98104-1798
     3:18-cv-5535-MJP                                                                (206) 682-6711
             Case 3:18-cv-05535-MJP Document 60 Filed 09/08/20 Page 10 of 10




 1
                                      CERTIFICATE OF SERVICE
 2
             I hereby certify that on September 8, 2020, I caused the foregoing to be electronically
 3
     filed with the Clerk of the Court using the CM/ECF system which will send notification of such
 4
     filing to all counsel/parties of record. I hereby certify that no other parties are to receive notice.
 5

 6
                                        By: /s/ Michael C. Subit_____________
 7                                          Michael C. Subit, WSBA # 29189

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     PARTIES’ STIPULATED                                           FRANK FREED SUBIT & THOMAS LLP
     PROTECTIVE ORDER - Page 10                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                             Seattle, Washington 98104-1798
     3:18-cv-5535-MJP                                                                 (206) 682-6711
